Title: From James Madison to Samuel Greenhow, 2 November 1813
From: Madison, James
To: Greenhow, Samuel


        
          Sir
          Novr. 2. 1813
        
        I duly recd. your letter of the 17th. Ult. and have delayed remitting the additional premium which is the subject of it, in order to accompany it with the preceding policy. This I have not succeeded in finding, if another than that inclosed was sent me as I presume was the case. I now send a check on the Bank of Columbia for two hundred & forty dollars, which I hope can be readily turned into money at the Bank in Richmond; & obtain for me the new policy, on the acknowledgment I now make that the former one is null & void. Be so good as to pay to the Editor of the Argus, the little ballance remaining after adding the interest accrued on the premium. Accept my respects
        
          James Madison
        
      